In an action to recover damages for personal injury, defendant Poughkeepsie Realty Company, Inc., appeals from an order of the Supreme Court, Westchester County, dated June *9027, 1963, which, on reargument, adhered to the court’s original decision and denied said defendant’s motion for summary judgment dismissing the complaint as to it. Order affirmed, with $10 costs and disbursements. The record presents an issue of fact as to ownership and control of the area where the accident happened. Beldoek, P. J., Ughetta, Kleinfeld, Rabin and Hopkins, JJ., concur.